Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive. The applicant has argued that because the combination of references previously employed for Claims 1 and 2 does not explicitly state that it continues to charge the battery when connected to AC power, regardless of whether the medical image diagnosis apparatus is powered on or off, that it is not met by the combination. The examiner respectfully disagrees.
An uninterruptible power supply (UPS) is known by those of ordinary skill in the art to continue to power/charge the battery when connected to a power source (e.g. AC power) regardless of whether the UPS is simultaneously supplying power to one of its loads (e.g. medical imaging device), at least if there is excess power not used up by the loads (and when no loads are attached, the UPS will just use the power to charge the battery). Most UPS systems known to one of ordinary skill in the art will function in this way. Two references employed in the combination (Lacarnoy and Kanouda et al) are described as UPS systems. Thus, official notice is taken that these two references teach this feature. Furthermore, looking at the cited circuits of Lacarnoy and Kanouda, they do not show a switch explicitly excluding the battery from receiving power when connected to the input power (i.e. AC in both references). Therefore, in the absence of disclosure stating that the batteries are excluded from the power source when the load is turned off, it would be obvious to one of ordinary skill in the art that these features are met by either of Lacarnoy and Kanouda.
To advance prosecution, the examiner recommends the applicant describe the housing of the medical imaging device containing these circuits in the body of the claim, e.g. “A medical image diagnosis apparatus comprising: a housing for the medical image diagnosis apparatus, comprising:”, that way it is clear that the medical image diagnosis apparatus is included in the same housing as the power circuit, and it is not that the UPS system that these claims describe can be included in an external housing. Support for the amendments can be seen in the drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626)
Regarding Independent Claim 1, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC power to the individual parts, wherein the battery device includes a battery configured to store the DC power (202), a discharging circuit connected to a downstream side of the power factor corrector, and configured to supply the DC power from the battery to the individual parts (214), and a charging circuit connected to an upstream side of the power factor corrector, and configured to be supplied with AC power and supply the DC power to the battery (216).
While Lacarnoy is silent to using this apparatus in a medical image diagnosis apparatus, it would have been obvious for one having ordinary skill in the art to utilize Lacarnoy's invention in a medical image diagnosis apparatus to improve the reliability (i.e. more reliable as the system is able to operate even when power is unstable, which improves the user satisfaction of both the patient and the operator, also reducing the time spent by the provider and the patient in trying to image, reducing costs of the patient, and potentially saving the life of the patient in detecting certain abnormalities on time and further reliably giving the medical provider accurate imaging to employ during surgical procedures; all of these advantages are due to the universal power supply feature of Lacarnoy in ensuring that the power of the medical imaging device is not lost).

Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (teaches the same converter as a DC/AC converter used for e.g.AC-loads).

It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
For Claim 1, the applicant has argued that the amendment has overcome the prior art as “the DC power that has been supplied to a load is supplied via both of DC-DC converter 214 and converter 216. Therefore, the ‘744 publication does not disclose “the DC power that has been supplied to the individual parts is supplied via the discharging circuit.” The examiner respectfully disagrees with the applicant’s interpretation.
Looking at the applicant’s figures, the DC power which directly supplies power to the individual parts is the DC/DC converter 12 and not the discharging circuit 33. Furthermore, at least from evaluating the applicant’s figures, there are two direct DC inputs to DC/DC converter 12, both from power factor corrector 11 and discharging circuit 33. Therefore, the applicant cannot accurately claim that the only source of DC power comes from the discharging circuit 33 (the applicant could instead claim that the only output from the battery comes from the discharging circuit). As for the applicant’s arguments, (a) the applicant appears to be arguing that the claims require the DC power to only be supplied by the discharging circuit. As previously 
The applicant’s invention does not teach individual parts being directly provided with DC power from the discharging circuit 33 (see applicant’s Figs. 1-3). Rather, the applicant’s invention as drawn demonstrates that the DC power from the battery is provided from the DC/DC converter 12. Therefore, the applicant’s arguments on the prior art combinations applied to Claims 1 & 2 are unconvincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., DC power that has been supplied to the individual parts from the battery device is supplied directly from the discharging circuit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
Regarding Dependent Claim 6, Lacarnoy teaches the charging circuit is further configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (216 shown as an AC/DC converter in Fig. 2).
Claim 11, Lacarnoy teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (¶[44] describes how the output of 214, i.e. discharging circuit, has a power rating of Pn/2 while that of the DC power factor corrector 210 having a power rating of Pn, which implies that the power is lower for the discharging circuit, while Fig. 4 and ¶'s [31, 48, 49] informs one having ordinary skill in the art that the power rating refers to the voltage differences between the output ratings).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy in view of Kanouda, further in view of Yamashita et al (USPGPN 20110133560)
Regarding Dependent Claim 8, Lacarnoy is silent to the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power.
Yamashita teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (see Fig. 5, where boost converter 4 is the discharging circuit from battery 1). Yamashita teaches by using boost converter 4 when discharging from the battery, it ensures that the load is supplied with a stable operating voltage, which is important when the load requires a set/prescribed voltage (¶'s [07, 53]), and doing so quickly to ensure stability.
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy in view of Kanouda with Yamashita to provide improved stability and quickness.
Claims 2, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy (USPGPN 20150270744) in view of Kanouda et al (USPGPN 20040125626) and Ishii et al (USPGPN 20140217972), as evidenced by Loki-L & Kiyiko ( “is there such a thing as wear and tear on electronics?”, Loki-L & Kiyiko, reddit.com, published 2013, Seen Online Jan 19 www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ ) and Naskali et al (USPGPN 20140176045)
Independent Claim 2, Lacarnoy teaches an apparatus (Figs. 2 & 7, where Fig. 7 is described as another circuit of the embodiment of Fig. 2) a power factor corrector configured to be supplied with alternating current (AC) power and generate direct current (DC) power to drive individual parts of the apparatus (210, ¶[44]); a battery device (216, 202, 214) configured to supply DC power to the individual parts when the power factor corrector cannot supply the DC power to the individual parts, wherein the battery device includes a battery configured to store the DC power (202), a discharging circuit connected to a downstream side of the power factor corrector and an upstream side of the DC/DC converter, and configured to supply the DC power from the battery to the individual parts, and a charging circuit connected to the downstream side of the power factor corrector, and configured to supply the DC power generated by the power factor corrector to the battery (bidirectional DC/DC converter 214 performs both of these actions of charging and discharging and is located in the same required locations as seen in Figs. 2 & 7).
Lacarnoy teaches the battery device further includes a second charging circuit connected to an upstream side of the power factor corrector, and configured to be supplied with AC power and supply the DC power to the battery in addition to the charging circuit connected to the downstream side of the power factor corrector as a first charging circuit (216 performs this function, see Figs. 2 & 7).
Lacarnoy teaches the charging circuit is configured to charge the battery when the medical image diagnosis apparatus is being externally supplied with the AC power, regardless of whether the medical image diagnosis apparatus is powered on or off (The applicant has argued that because the combination of references previously employed for Claims 1 and 2 does not explicitly state that it continues to charge the battery when connected to AC power, regardless of 
Lacarnoy is silent to a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts (teaches the same converter as a DC/AC converter meant for e.g. AC-loads), the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit. Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits.
Kanouda teaches a DC/DC converter configured to convert voltage of the DC power generated by the power factor corrector to a voltage desired for driving the individual parts, the DC power that has been supplied to the individual parts from the battery device is supplied via the discharging circuit (7 as seen in Fig. 1, is a DC/DC converter which provides appropriate outputs to both the DC load 3 from the power factor correction converter 6 and to the battery 9, 
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy with Kanouda to provide improved safety & reliability, and reduced costs.
Lacarnoy is silent to the charging circuit and the discharging circuit as distinct circuits.
Ishii teaches a bidirectional charging and discharging circuit (115 & 111 of Fig. 10, like the bidirectional charging and discharging circuit of 214 in Lacarnoy) being replaced by distinct charging and discharging circuits (Figs. 1-3 & 6, charging circuit 114 & 110, discharging circuit 120 & 122, used to charge battery 100, see ¶[40]). One having ordinary skill in the art would understand that the bidirectional power supply (110, 114, 120, 122), as opposed to the power supply 214 of Lacarnoy, has the potential to last longer. Circuit 214 of Lacarnoy has performs both charging and discharging operations while the redundant circuits (110 & 114) and (120 & 122) are only used for a single type of operation. This reduced functionality would help reduce wear and tear (as evidenced by Naskali, Loki-L & Kiyiko, explained further below).
It would have been obvious to a person having ordinary skill in the art to modify Lacarnoy in view of Kanouda with Ishii to provide improved longevity.
The applicant’s invention does not teach individual parts being directly provided with DC power from the discharging circuit 33 (see applicant’s Figs. 1-3). Rather, the applicant’s invention as drawn demonstrates that the DC power from the battery is provided from the DC/DC converter 12. Therefore, the applicant’s arguments on the prior art combinations applied to Claims 1 & 2 are unconvincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the examiner admits the Lacarnoy reference teaches that the discharging circuit provides this power to a DC/AC converter to supply to loads, this DC/AC converter is met by the DC/DC converter of Kanouda. This DC/DC converter of Kanouda then supplies this power to whatever loads are connected to the output, including to the battery itself and the three other outputs including 5V, 3.3V, & 12V. Kanouda’s DC/DC converter receives power from the battery via the discharging circuit which includes 10 & 11.
As for the applicant’s request for evidence one of ordinary skill in the art understands that redundant circuits serve to reduce the wear and tear on the circuit element which is replaced, the examiner will provide evidence from Loki-L & Kiyiko ( “is there such a thing as wear and tear on electronics?”, Loki-L & Kiyiko, reddit.com, published 2013, Seen Online Jan 19 2021, www.reddit.com/r/techsupport/comments/14jmrz/is_there_such_a_thing_as_wear_and_tear_on/ ), which states “switches experience wear and tear too” by Loki-L and “capacitors aging and causing hardware failure”. Using this evidence, and knowing that every converter will require some switch to function, it can be seen that replacing a single converter (which may be bidirectional) with a converter which performs one of the two functions (i.e. charging) and another which performs another of the functions (i.e. discharging), it is obvious that these redundant circuits would last longer than the bidirectional one. Further, to address the applicant’s concern that the Naskali’s charging and discharging circuits do not show (nor disclose) any discrete elements inside the boxes, the examiner will replace that reference with the Ishii reference (see below).

As for the applicant’s arguments on the suitability of the Naskali reference as it is about balancing power between the cells, the examiner notes that all four references are involved with both charging and discharging of batteries. In response to applicant's argument that the Naskali reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as all four references (including the new Ishii reference) are involved with the same feature of charging and discharging batteries, they are analogous art. Thus, the applicant’s arguments have been respectfully refuted.
Claim 7, Lacarnoy teaches the second charging circuit is further configured to serve as an AC/DC converter that converts the AC power to DC power and supplies the DC power to the battery (see Figs. 2 & 7 for 216).
Regarding Dependent Claims 12 and 13, Lacarnoy teaches output voltage of the discharging circuit is set lower than output voltage of the DC power factor corrector (¶[44] describes how the output of 214, i.e. discharging circuit, has a power rating of Pn/2 while that of the DC power factor corrector 210 having a power rating of Pn, which implies that the power is lower for the discharging circuit, while Fig. 4 and ¶'s [31, 48, 49] informs one having ordinary skill in the art that the power rating refers to the voltage differences between the output ratings).
Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy in view of Kanouda & Ishii, further in view of Yamashita et al (USPGPN 20110133560), as evidenced by Naskali, Loki-L, & Kiyiko
Dependent Claims 4 and 5, Lacarnoy is silent to the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery.
Yamashita teaches the charging circuit is further configured to serve as a DC/DC converter that steps down voltage of the DC power received from the power factor corrector and outputs the DC power to the battery (see Fig. 5, where buck step down converter 3 is the charging circuit for battery 1). One having ordinary skill in the art understands that a step down converter serves to ensure that a circuit which can only tolerate a lower voltage can receive or send power to a circuit which is operating at a lower voltage, and thus serves to improve the adaptability of the system and the safety (as a battery could be damaged with high voltages).
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda and Ishii with Yamashita to provide improved safety and adapatability.
Claims 9 and 10, Lacarnoy is silent to the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power.
Yamashita teaches the discharging circuit is further configured to serve as a step-up DC/DC converter that boosts voltage of the DC power received from the battery and outputs the power (see Fig. 5, where boost converter 4 is the discharging circuit from battery 1). Yamashita teaches by using boost converter 4 when discharging from the battery, it ensures that the load is supplied with a stable operating voltage, which is important when the load requires a set/prescribed voltage (¶'s [07, 53]), and doing so quickly to ensure stability.
It would have been obvious to one of ordinary skill in the art to modify Lacarnoy in view of Kanouda and Ishii with Yamashita to provide improved stability and quickness. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859